DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evdokimo (US Pat No 5,174,266).
In regard to claim 1, Evdokimo discloses a preheating device (see Figs 1 and 2) for preheating fuel of an internal combustion engine with a heating medium (Col 1, lines 6-7: “This invention relates to devices for heating fuel prior to distribution by carburetion or fuel injection.”), comprising:
a fuel transport device (one of 30 in Fig 2) having a fuel inlet (41) and a fuel outlet (42), and having a fuel transport channel connecting the fuel inlet and the fuel outlet (around fins 53 on portion 32 of 30),
a heating medium transport device (the other of 30 in Fig 2) having a heating medium inlet (41) and a heating medium outlet (42), as well as a heating medium transport channel connecting the heating medium inlet and the heating medium outlet (defined by fins 53 on plate 32 of the other of 30),
and/or at least one heating element (thermoelectric modules 60),
wherein the fuel transport device and the heating medium transport device (both of elements 30) and/or the at least one heating element (60) are in thermal contact with each other and thus form a heat exchanger via which a fuel transported in the fuel transport device can be heated by a heating medium transported in the heating medium transport device, and/or by the at least one heating element (Col 4, line 53-Col 5, line 9),
wherein the heating medium transport device and the fuel transport device are arranged in a metallic (Col 3, line 60: “such as aluminum, copper, or alloys of either material”) block (comprising at least housing parts 31 and 32),
wherein the fuel transport channel and the heating medium transport channel are each designed to be meandering in the block (see Fig 3, the serpentine path from area 55 to 56), at least in sections, and in particular separated from each other in terms of flow, and/or in that the fuel transport device is arranged in a metallic block (being in different halves 30, see Fig 2),
wherein the fuel transport channel is designed to be at least partially meandering (again see see Fig 3, the serpentine path from area 55 to 56) and the at least one heating element (60) is arranged in or on at least one cover plate of the metallic block (being sandwiched between each half of the block when assembled, see Fig 2).
In regard to claim 2, Evdokimo discloses the device of claim 1, wherein the block comprises copper or consists of copper (Col 3, line 60: “such as aluminum, copper, or alloys of either material”).
In regard to claim 3, 
In regard to claim 4, Evdokimo discloses the device of claim 1, wherein the fuel transport channel (around fins 53 on portion 32 of 30) is covered by the at least one cover plate (the main surface of housing 31).
In regard to claim 5, Evdokimo discloses the device of claim 1, wherein flow swirling means are arranged in the fuel transport channel (fins 53, see Fig 3, will inherently cause some amount of swirl as the fuel flows around them).
In regard to claim 6, Evdokimo discloses the device of claim 1, wherein the fuel transport channel (being defined by one of 32) is arranged on a first side of the block, and in that the heating medium transport channel (defined by the other of 32) is arranged on a second side of the block, which is in particular opposite the first side (see Fig 2, each being mount on opposite sides around elements 60).
In regard to claim 7, Evdokimo disclose the device of claim 1, wherein the heating medium transport channel is incorporated into, milled into, or introduced into the second side (considered to be “incorporated into” when assembled, see Fig 2).
In regard to claim 8, Evdokimo discloses the device of claim 1, wherein the heating medium transport channel and the fuel transport channel are each covered by a cover plate (the main surfaces of each housing 31).
In regard to claim 10, Evdokimo discloses the device of claim 1, wherein flow swirling means are arranged in the heating medium transport channel (fins 53, see Fig 3, will inherently cause some amount of swirl as the medium flows around them).
In regard to claim 11, 
In regard to claim 12, Evdokimo discloses the device of claim 1, wherein the at least one heating element (60) is arranged on the at least one cover plate of the fuel transport channel (being mounted to the back plate 51 of each of the fuel and heating medium transport channel elements 32).
In regard to claim 13, Evdokimo discloses the device of claim 1, wherein the at least one heating element (66) is arranged on the surfaces of each of the at least one cover plates plate (being sandwiched between each of back plates 51 when assembled, see Fig 2), or 
In regard to claim 14, Evdokimo discloses the device of claim 1, wherein the out contour of the block is approximately cuboid (once assembled and enclosed by both housing halves 31, see Fig 2).
In regard to claim 15, Evdokimo discloses a vehicle (broadly considered as the system comprises an engine capable of outputting some driving motion, also see Col 1, lines 25-37); comprising an engine (see the basic engine layout shown in Fig 1), a fuel tank (11), fuel which is located in the fuel tank (Col 2, line 55-Col 3, line 7: “fuel from a fuel tank 11 is supplied via a fuel line 12, a conventional fuel pump 13 and a fuel filter 14 to the fuel inlet of a fuel temperature control device generally designated with reference numeral 15”), a fuel supply system which supplies the fuel to the engine (with at least pump 13 and line 12), and a preheating device (15, also see the detail of Fig 2) connected between the fuel tank (11) and the engine (17), wherein the preheating device comprises:
a fuel transport device (one of 30 in Fig 2) having a fuel inlet (41) and a fuel outlet (42), and having a fuel transport channel connecting the fuel inlet and the fuel outlet (around fins 53 on portion 32 of 30),
a heating medium transport device (the other of 30 in Fig 2) having a heating medium inlet (41) and a heating medium outlet (42), as well as a heating medium transport channel connecting the heating medium inlet and the heating medium outlet (defined by fins 53 on plate 32 of the other of 30) 
and/or at least one heating element (thermoelectric modules 60), 
wherein the the fuel transport device and the heating medium transport device (both of elements 30) and/or the at least one heating element (60) are in thermal contact with each other and thus form a heat exchanger via which a fuel transported in the fuel transport device can be heated by a heating medium transported in the heating medium transport device, and/or by the at least one heating element (Col 4, line 53-Col 5, line 9), 
wherein the heating medium transport device and the fuel transport device are arranged in a metallic (Col 3, line 60: “such as aluminum, copper, or alloys of either material”) block (comprising at least housing parts 31 and 32), 
wherein the fuel transport channel and the heating medium transport channel are each designed to be meandering in the block (see Fig 3, the serpentine path from area 55 to 56), at least in sections, and in particular separated from each other in terms of flow, and/or in that the fuel transport device is arranged in a metallic block (being in different halves 30, see Fig 2), 
wherein the the fuel transport channel is designed to be at least partially meandering (again see see Fig 3, the serpentine path from area 55 to 56) and the at least one heating element (60) is arranged in or on at least one cover plate of the metallic block (being sandwiched between each half of the block when assembled, see Fig 2), 
wherein the fuel inlet of the preheating device is connected (between elements 14 and 16 of Fig 1) to a line section leading to the fuel tank (11), and a fuel outlet of the preheating device (15) is connected to a line section leading to the engine (17), and 
wherein a heating medium is circulated through (via pump 20) the heating medium transport device (15), and/or at least one heating element (31) is operated (Col 4, line 53-Col 5, line 9).
In regard to claim 17, Evdokimo discloses the system of claim 15, wherein the heating medium is a fluid, in particular water (Col 4, line 46).
In regard to claim 18, Evdokimo discloses the system of claim 15, wherein the at least one heating element is operated electrically (Col 4, line 53-Col 5, line 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evdokimo (US Pat No 5,174,266), alone.
In regard to claim 9, 
Evdokimo discloses the device of claim 1.
Evdokimo does not positively discloses wherein the at least one cover plate (the main surface of each of housing 31) are is fixed to the block (generally defined by the peripheral sidewalls of elements 31 and 32), in particular by welding.
In other words, the elements of Evdokimo are held together by fasteners 48; however, Examiner takes Official Notice that it is ubiquitously known throughout the art that welding can be used to assemble elements and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such a common method.
In regard to claim 16, Evdokimo discloses the system of claim 15, but does not positively disclose wherein the fuel is diesel; however, Examiner takes Official Notice that it is ubiquitously known throughout the art that diesel can be used as fuel in an engine and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such a fuel.
In regard to claim 18, Evdokimo discloses the system of claim 15, but does not positively disclose wherein the engine is being used in a ship; however, Examiner takes Official Notice that it is ubiquitously known throughout the art that internal combustion engines can be installed in ships and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the engine in such a common vehicular application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747